Citation Nr: 0503059	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to an initial compensable evaluation for 
onychomycosis, tinea pedis, prior to December 6, 2003.

3.  Entitlement to an initial evaluation in excess of 
10 percent for onychomycosis, tinea pedis, as of December 6, 
2003. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted service connection 
for onychomycosis, tinea pedis, and assigned a noncompensable 
evaluation, effective April 20, 1998, and denied service 
connection for arthritis of the low back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2005, the veteran submitted a statement to the 
Board requesting to have a hearing before a Decision Review 
Officer at the RO.  

Accordingly, the case is hereby REMANDED for the following 
action: 

The RO should schedule a hearing before a 
Decision Review Officer .

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claims  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


